Citation Nr: 1046508	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  10-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder, to include 
depression and anxiety.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the benefits sought on appeal.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that, although an 
appellant's claim identified posttraumatic stress disorder (PTSD) 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Board notes that the Veteran filed his initial claim 
seeking service connection for a variety of different psychiatric 
disabilities, including depression and anxiety, in addition to 
PTSD.  The Board further notes that although the Veteran's claim 
for service connection for PTSD was denied in the March 2008 
rating decision, the Veteran has not appealed the denial of that 
claim, specifically perfecting his appeal in the instant case 
only to the claim for depression and anxiety.  However, pursuant 
to the Court's holding in Clemons that VA must consider 
alternative psychiatric disorders within the scope of an initial 
claim of service connection for a specific psychiatric disorder, 
the Board thus finds that the Veteran's service connection claim 
is more accurately classified as one for an acquired psychiatric 
disorder other than PTSD, to include depression and anxiety.  See 
Clemons, 23 Vet. App. 1 (2009).  As such, and in light of the 
Court's holding in Clemons, the Board has amended the issues on 
appeal as reflected above.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in August 2010.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Indianapolis, Indiana.  VA will notify the 
Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim for service connection.  

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Regarding diagnosis of the Veteran's mental disabilities, the 
Board acknowledges that service treatment records show that on 
his September 1971 entrance report of medical history he replied 
"no" when asked if he had depression or excessive worry or any 
other psychiatric troubles.  He was noted to be "normal" upon 
clinical psychiatric evaluation at that time.  The Veteran sought 
treatment for psychiatric complaints on multiple occasions while 
on active duty, including twice in October 1971 and January 1972, 
at which time he was noted specifically to complain of "personal 
problems" and "anxiety problems."  He was again seen in May 
1972 with complaints of feeling nervous and jittery; the Veteran 
raised similar complaints at a July 1972 treatment visit, at 
which time he complained specifically of nervousness and 
paranoia.  No evidence of "significant psychiatric disorder" 
was found, although it was noted at that time that the Veteran 
had initially been referred for mental health treatment in April 
1972.  He again complained that he "worrie[d] a lot" at a 
September 1972 treatment visit.  However, report of medical 
examination conducted at the Veteran's July 1973 separation from 
active duty found him to be "normal" upon clinical psychiatric 
evaluation.  

Post-service medical records reflect that treating medical 
professionals have identified the Veteran as primarily 
experiencing depression and anxiety.  The Board notes that 
records from the Indianapolis VA Medical Center (VAMC) are silent 
as to treatment for any psychological complaints prior to June 
2000, at which time the Veteran was noted to complain of 
"sadness" that was not severe enough for him to seek medical 
attention.  Further VAMC records note that the Veteran was seen 
in April 2007 for complaints of longstanding depression, which he 
attributed to his experiences in service.  Since that time, he 
has attended monthly group counseling sessions and individual 
sessions with diagnoses of depression.  Records from June and 
September 2007 and January 2008 identify the Veteran's mental 
health diagnosis as depression.  Further, records from the Vet 
Center, including a letter written by a treatment provider at 
that facility in June 2007, identify the Veteran as having both 
depression and symptoms of PTSD.  The record reflects that the 
Veteran has also sought ongoing psychiatric treatment at that 
facility.  Further, records from the Social Security 
Administration (SSA) reflect that the Veteran was provided a 
diagnosis of adjustment disorder in a September 2006 mental 
evaluation conducted pursuant to the Veteran's application for 
SSA benefits.  

The Veteran also underwent VA examination in February 2008.  At 
that time, the examiner noted the Veteran's report of first 
having sought psychiatric treatment in 2006, at the time of his 
retirement.  The examiner specifically noted that the Veteran 
reported having been mistaken in his earlier statements that he 
had sought psychiatric treatment prior to 2006.  The Veteran 
reported feeling depressed since approximately 1994 and 
attributed his feelings, in part, to having been "abused" by 
his superior officers in service and his fear of being sent to 
Vietnam.  The examiner opined that the Veteran did not exhibit 
symptoms of PTSD and instead assigned a diagnosis of substance 
abuse and personality disorder as well as depression, not 
otherwise specified.  The examiner also stated that the Veteran's 
depression was not linked to his claimed in-service stressor but 
failed to offer an opinion as to whether it may be etiologically 
related to his time in service or to the psychiatric problems he 
complained of while on active duty.  

The Court has held that once VA undertakes the effort to provide 
an examination when developing a claim for service connection, 
even if not statutorily obligated to do so, it must provide an 
adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence . . 
. is essential for a proper appellate decision").  The Board 
also notes that the failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  

Here, although the February 2008 VA examiner specifically found a 
current diagnosis of PTSD was not warranted, he did not address 
the possibility of a relationship between the Veteran's time in 
service and his currently diagnosed depression.  Instead, the 
examiner stated merely that the Veteran's depression was not 
related to his claimed in-service stressor.  The examiner further 
failed to discuss the Veteran's in-service psychiatric treatment 
in the context of his negative opinion.  

In light of the Veteran's contentions and the medical evidence 
discussed above, the Board finds it necessary to secure an 
additional examination to ascertain whether an acquired 
psychiatric disorder, other than PTSD, is etiologically related 
to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
Thus, on remand, the Veteran should be afforded a VA examination 
in order to obtain a current diagnosis based on both an 
examination and a thorough review of his claims file.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran should be scheduled for VA 
psychiatric examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in the denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  

The entire claims file, to include a 
complete copy of this remand, must be made 
available to and reviewed by the examiner.  
Psychological testing must be conducted.  
A VA examiner must thereafter review the 
Veteran's claims file and test results, 
examine the Veteran, and provide an 
opinion as to whether it is at least as 
likely as not that any acquired 
psychiatric disorder, to include 
depression or anxiety, is related to his 
active military service.  All opinions 
must be set forth in detail and explained 
in the context of the record.  A well-
reasoned etiological opinion must be 
provided for each diagnosed acquired 
psychiatric disorder.  The examiner must 
discuss the Veteran's multiple in-service 
psychiatric treatments in the context of 
any negative opinion.  The examiner must 
set forth all examination findings along 
with the complete rationale for the 
opinions expressed.

A detailed explanation for all conclusions 
reached by the examiner must be provided.  
Citations to the record or relevant medical 
principles should be included as necessary 
to explain the opinion(s).

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his attorney must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



